Case 0:20-cv-60416-RS Document 31-1 Entered on FLSD Docket 05/26/2020 Page 1 of 5




                    EXHIBIT A
Case 0:20-cv-60416-RS Document 31-1 Entered on FLSD Docket 05/26/2020 Page 2 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60416-CIV- SMITH/VALLE

  TOCMAIL INC., a Florida corporation,

               Plaintiff,
  v.

  MICROSOFT CORPORATION, a
  Washington corporation,

              Defendant.
  _____________________________________/




   PLAINTIFF’S SURREPLY IN RESPONSE TO MICROSOFT’S REPLY IN SUPPORT
                       OF ITS MOTION TO DISMISS




                                            1
Case 0:20-cv-60416-RS Document 31-1 Entered on FLSD Docket 05/26/2020 Page 3 of 5



         Plaintiff, TocMail Inc. (“TocMail”), by and through undersigned counsel, hereby submits

  its Surreply in Response to Defendant, MICROSOFT CORPORATION’S (“Microsoft”), Reply in

  Further Support of Its Motion to Dismiss Complaint [D.E. 23] (“Reply”), and states:

         In Microsoft’s Reply, Microsoft relies on Nature’s Earth Prod., Inc. v. Planetwise Prod.,

  Inc., 2010 WL 4384218 (S.D. Fla. 2010) as a focal point of its standing argument to suggest to the

  Court that there is authority for Microsoft’s contention that competitors may not fall within the

  “zone of interests” standing requirement for false advertising cases. Motion, p. 3. However, that

  case pre-dates Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 135 (2014)

  and applied the five factor “prudential standing” test that was expressly abolished/replaced by the

  Supreme Court in Lexmark. Specifically, Lexmark replaced “prudential standing” with the two

  part “zone of interest” and “proximate cause” test that now governs standing in Lanham Act false

  advertising cases. Id. at 125-137; see also Sream, Inc. v. Habsa Enter., Inc., No. 16-81662-CIV,

  2018 WL 1463655 *2 (S.D. Fla. 2018). (“Defendant relies on the Eleventh Circuit’s approach to

  prudential standing in [Phoenix of Broward]. However, Phoenix was expressly abrogated by the

  Supreme Court in Lexmark . . . In Lexmark, the Supreme Court held that ‘prudential standing’ is

  not a relevant inquiry in determining whether a plaintiff has standing to maintain a private damages

  action for a false advertising under section 1125(a) of the Lanham Act.”).

         Incredibly, Microsoft also relies on Natural Answers, Inc., 529 F.3d 1325 (11th Cir. 2008)

  in FN 1 to further suggest that TocMail has not satisfied the “zone of interest” test. That case again

  predates Lexmark and applied the abrogated “prudential standing” test. Id. at 1330-32. Thus,

  Microsoft’s arguments are frivolous and it expects the Court to dismiss TocMail’s claims for lack

  of standing based on a test that has been expressly abolished by the Supreme Court. As explained

  in its Response Memorandum, TocMail has clearly alleged standing in this action.




                                                    2
Case 0:20-cv-60416-RS Document 31-1 Entered on FLSD Docket 05/26/2020 Page 4 of 5



  Dated: May __, 2020                        Respectfully submitted,
                                             By: /s/Joshua D. Martin
                                             Joshua D. Martin
                                             Florida Bar No. 028100
                                             josh.martin@johnsonmartinlaw.com
                                             JOHNSON & MARTIN, P.A.
                                             500 W. Cypress Creek Rd., Suite 430
                                             Fort Lauderdale, Florida 33309
                                             Telephone: (954) 790-6699
                                             Facsimile: (954) 206-0017

                                             Attorneys for Plaintiff, TocMail Inc.


                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that, on this __th day of May 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record on the attached service list via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                      By:    /s/ Joshua D. Martin
                                             Joshua D. Martin




                                                3
Case 0:20-cv-60416-RS Document 31-1 Entered on FLSD Docket 05/26/2020 Page 5 of 5



                                       SERVICE LIST
                        TOCMAIL INC. v. MICROSOFT CORPORATION
                                20-60416-CIV- SMITH/VALLE
 Joshua D. Martin                             Francisco O. Sanchez
 E-Mail: josh.martin@johnsonmartinlaw.com
 JOHNSON & MARTIN, P.A.                       E-Mail: sanchezo@gtlaw.com
 500 W. Cypress Creek Rd.                             orizondol@gtlaw.com
 Suite 430                                    Evelyn A.  Cobos
 Fort Lauderdale, Florida 33309               E-Mail: cobose@gtlaw.com
 Telephone: (954) 790-6699                            FLService@gtlaw.com
 Facsimile: (954) 206-0017                    GREENBERG TRAURIG, P.A.
                                              333 S.E. 2nd Avenue, Suite 4400
                                              Miami, Florida 33131
                                              Telephone: (305) 579-0500
                                              Facsimile: (305) 579-0717

                                              Mary-Olga Lovett (admitted pro hac vice)
                                              E-Mail: lovettm@gtlaw.com
                                              GREENBERG TRAURIG LLC
                                              1000 Louisiana Street, Suite 1700
                                              Houston, Texas 77002
                                              Telephone: (713) 374-3541
                                              Facsimile: (713) 374-3505




                                              4
